    Case: 19-50723    Document: 00515242010     Page: 1   Date Filed: 12/18/2019




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                  __________

                                 No. 19-50723
                                  __________



DEFENSE DISTRIBUTED;
SECOND AMENDMENT FOUNDATION, INCORPORATED,

            Plaintiffs−Appellants,
versus

GURBIR S. GREWAL,
Attorney General of New Jersey, in his official and individual capacities;
MICHAEL FEUER, City Attorney for Los Angeles, California,
in his official and individual capacities;
ANDREW CUOMO, Governor of New York, in his official capacity;
KATHLEEN JENNINGS,
Attorney General of Delaware, in her official capacity,

            Defendants−Appellees.


                           _______________________

                Appeal from the United States District Court
                     for the Western District of Texas
                          _______________________



Before SMITH, COSTA, and HO, Circuit Judges.

PER CURIAM:

      IT IS ORDERED that appellee’s unopposed motion for partial dismissal
of the appeal as to Kathleen Jennings is GRANTED.
    Case: 19-50723    Document: 00515242009         Page: 1   Date Filed: 12/18/2019




                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130

                            December 18, 2019


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 19-50723      Defense Distributed, et al v. Gurbir Grewal,
                        et al
                        USDC No. 1:18-CV-637


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate as to
Kathleen Jennings.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk



                                  By: _________________________
                                  Melissa V. Mattingly, Deputy Clerk
                                  504-310-7719
cc w/encl:
     Ms. Connie K. Chan
     Mr. Jeremy M. Feigenbaum
     Mr. Chad Flores
     Mr. Alexander Hardiman
     Mr. Ronald Casey Low
     Mr. Jason Paul Steed
     Mr. Michael M. Walsh
